Per curiam.
Appellant raises the question that a defendant’s admissions concerning essential facts of a crime charged against him should be corroborated. He invokes the opinion delivered by the Supreme Court of the United States in the case of Opper v. United States, 348 U.S. 84 (1954).
Appellant was charged with driving a motor vehicle under the influence of intoxicating liquor — 9 L.P.R.A. § 1041 (Supp. 1961). The only witness who testified against him was a policeman who investigated the facts. The latter stated that when he arrived at the place of the accident, defendant immediately told him that he had been driving one of the vehicles. There is no controversy as to the question that he was intoxicated. Nevertheless, appellant contends that it is an essential element of the crime charged, to have been driving an automobile, and this can not be established by the mere admission of an accused. There should be some other evidence to corroborate that fact. And he maintains that in the present case there is no such evidence.
 It seems unnecessary to consider whether or hot it is required that the admissions of essential facts of a crime *295require corroboration, since in the event that it should be required, the evidence introduced in this case duly establishes that corroboration. The policeman testified that ten minutes before the accident he had seen the accused in another part of the town next to the same vehicle. Then he saw him at the place of the accident beside the vehicle. It was there where he made the admission. That evidence is sufficient to corroborate it.
In Martínez v. United States, 295 F.2d 426 (10th Cir. 1961), it was stated that: “The corroborative evidence need not be sufficient, independent of the admissions or statements, to establish the corpus delicti, but it is sufficient if the corroboration supports the essential facts admitted by the defendant sufficiently to justify a jury inference of their truth.”
The corroborating evidence in this case complies with that requirement. The accused was seen ten minutes earlier in another part of the town next to the vehicle, and it was beside this same vehicle that he told the witness shortly thereafter, that he was driving it.
In a recent case, People v. Fox, 229 N.Y.S.2d 344 (1962), the Monroe County Court of the State of New York had before it a problem similar to the one in the present case. The crime charged was, as in the case at bar, driving a motor vehicle while intoxicated. The accused admitted that he was driving the vehicle. Nobody saw him driving it. The witness for the prosecution testified that he was in his motor vehicle which was stopped by the curve of the street; that he saw the accused’s vehicle weaving down the street; that it finally stopped 400 feet ahead off the street; that he immediately went .to that point and saw the accused near the center of the front seat with one leg under the steering wheel; the ignition key was in the “on” position; that it was dark; that he did not see anybody leave the automobile before he got there. The defense maintains that since it was dark, someone else could have been driving the motor vehicle and could have left it before the witness pulled alongside. • ■ •; .
*296Since in New York it is required by statute — § 395 of the Code of Criminal Procedure — that admissions be corroborated, the defense raised the question that the evidence narrated was insufficient to corroborate the admission of the accused that he was driving the automobile. Deciding the contention the court held the following:
“. . . While it is conceivable that someone else may have driven the motor vehicle erratically down the street, which jumped the curb, and immediately left the vehicle or ran away, with an intoxicated person slumped over the front seat with one leg under the steering wheel ‘is a possibility often present in many circumstantially proven criminal cases,’ but the existence of such possibilities does not necessarily require the holding that circumstantial evidence presented was insufficient in law to sustain a conviction.”
The court considered that evidence to be sufficient corroboration of the accused’s admission. That of the case at bar is similar.
Appellant raises another question: that the suspension of the license to drive motor vehicles for failing to submit himself to the required analysis is null, since his arrest was illegal and the law requires a previous arrest before his submission to the chemical analysis be required. 9 L.P.R.A. § 1043 (b). The ground adduced to support this point is that since there was no corroborative evidence, there are no grounds for his arrest since he had committed no crime whatsoever. The conclusion to which we have arrived as to the first contention disposes of this contention.
After considering all the attendant circumstances, we believe that the penalty imposed is excessive. It should he reduced to thirty days in jail. The judgment thus modified will be affirmed.